—In an action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Queens County (Schmidt, J.), dated April 20, 2000, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that a triable issue of fact exists (see, CPLR 3212 [b]) as to whether the accident occurred *415at the appellant’s premises. Santucci, J. P., Altman, Luciano and H. Miller, JJ., concur.